Title: To Thomas Jefferson from Thomas Sandford, 4 May 1805
From: Sandford, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Campbell C House Kentucky May 4th. 1805
                  
                  I am informed that there is a probability that Mr. Buckner Thruston will not accept a Judgeship offered him in the Orlean district. I therefore have presumed to recommend Mr. John Coburn one of the Judges of the General Court of this state (lately Associated with Mr. Thruston), as a proper person to fill that Office.   He is a Gentleman of amiable manners, handsome legal acquirements, a staunch republican, able to translate the French into the English language with considerable facility, and is in every other manner qualified to make an excellent Judge.
                  I have the honor to be very respectfully your Ob: Sevt
                  
                     Thomas Sandford 
                     
                  
               